Per Curiam.

Suppose the answer admitted the whole sum claimed, to be due; it would not be received as shewing any cause against the decree, which would, of course, be made absolute. Upon the same principle, whatever is not controverted by the answer may now be decreed in part; and so much as is controverted of the decree, nisi, will be set aside; the answer being received for that purpose only.,,
The defendant prayed an appeal, which the court refused; the decree of foreclosure, though absolute, being-interlocutory only.(a)

a) See Rev. Code, 1 vol. p. 375- ch. 223. sect. 1. and 2 vol. p. 129. ch. 103. sect. 2.